Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 12,
2018.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00123-CV


          LOCKWOOD, ANDREWS & NEWMAN, INC., Appellant

                                        V.

            GEOFF MULES AND ANNETTE MULES, Appellees

                     On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-72364


                  MEMORANDUM OPINION

      This is an appeal from an order signed January 23, 2018. On May 22, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.